Mikoll, J.
Appeal from an order and judgment of the Supreme Court (Conway, J.), entered January 27, 1987 in Albany County, which, inter alia, directed defendant Ruth Feinman to convey certain real property to plaintiffs and enjoined defendant Ruth Feinman from exercising any ownership rights regarding the property.
Supreme Court properly found that a memorandum agreement executed March 10, 1980 between plaintiffs, as purchasers, and defendants David Feinman and Ruth Feinman, as sellers, constituted an amendment which eliminated the option provision and/or waived such provision contained in prior agreements ° between the parties relating to the sale and purchase of certain premises. Supreme Court’s order and judgment should be affirmed.
Order and judgment affirmed, with costs. Main, J. P., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.